Title: To James Madison from John Gray Blount and Thomas Blount, 24 February 1804 (Abstract)
From: Blount, John Gray,Blount, Thomas
To: Madison, James


24 February 1804, Washington, North Carolina “Amongst other Claims which we conceive the late Convention with France authorises us to expect payment for, we have one for the Brigantine Russell and Cargo captured by a French Privateer in the year 1796.” Sent the “original Protest of the Captain and Condemnation by a French Tribunal at Cape Francais” to Timothy Pickering on 25 July 1797 and received a 22 Aug. 1797 letter from Wagner acknowledging receipt of the protest and a copy of the condemnation. “Our memory and Letter accompanying them induce us to think we sent the Original of both Protest and Condemnation.” Ask JM to have the documents sent to John Gray Blount at Washington, North Carolina, so that they can be transmitted “with other necessary Papers to the Commercial Agent of the United States at Paris as speedily as possible.” Enclose copies of their letter and Wagner’s reply as proof that the requested papers “were deposited in the Office of the Secretary of State.”
 

   
   RC and enclosures (DNA: RG 76, Preliminary Inventory 177, entry 143, France, Adjudication of Unsettled Spoliation Claims, Unbound Records, folder “Brig Russell, Owners John G. & Thomas Blount”). RC 2 pp. For enclosures, see n. 2.



   
   John Gray Blount (1752–1833) and Thomas Blount (1759–1812), together with their brother William, owned John Gray and Thomas Blount, Merchants, “one of the largest mercantile concerns of North Carolina.” They owned mills, tanneries, and cotton gins, as well as vast tracts of land; held various national, state, and local offices; and were influential in community affairs (Keith et al., John Gray Blount Papers, 1:xvii–xxiv, xxv–xxvii).



   
   The enclosures (1 p.; docketed by Wagner) are a copy of the Blounts to Timothy Pickering, 25 July 1797, covering the original protest and condemnation of the Russell, and a copy of Wagner’s 22 Aug. 1797 reply, acknowledging receipt of the protest and a copy of the condemnation and listing other documents that would be needed to support the claim.


